DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 7, 12, 17, 22 have been canceled. Claims 25-34 have been added. Claims 1, 3-6, 8-11, 13-16, 18-21, 23-34 are pending and under consideration. 
Applicant's arguments filed 6-7-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim objection
Claim 1 can be written more clearly as: ---A genetically modified and a CD163 gene comprising a a wild-type protein 
Claim 6 can be written more clearly as ---The genetically modified pig of claim 1, wherein the pig is heterozygous for the deletion of exon 7 and the nucleic acid sequence of SEQ ID NO: 453---. 
Claim 11 can be written more clearly as ---The genetically modified pig of claim 1, wherein the pig is homozygous for the deletion of exon 7 and the nucleic acid sequence of SEQ ID NO: 453---. 
Claim interpretation
Claim 1 is drawn to: A gene edited pig whose genome comprises a deletion of exon 7 of an endogenous CD163 gene, wherein the gene edited CD163 gene comprises the nucleic acid sequence of SEQ ID NO: 453, and wherein the pig expresses an edited CD163 protein that exhibits reduced binding to porcine reproductive and respiratory syndrome virus (PRRSV) relative to an unedited CD163 gene---. 

Claim Rejections - 35 USC § 112
Written Description
Claims 16, 18-21, 23, 24 remain and claims 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Withdrawn rejections 
The rejection regarding a genetically modified pig whose genome comprises a genetically modified CD163 gene comprising SEQ ID NO: 453 in claim 1 has been withdrawn in-part in view of the amendment which limits the claim to a gene edited pig whose genome comprises a deletion of exon 7 of an endogenous CD163 gene, wherein the gene edited CD163 gene comprises the nucleic acid sequence of SEQ ID NO: 453, and wherein the pig expresses an edited CD163 protein that exhibits reduced binding to porcine reproductive and respiratory syndrome virus (PRRSV) relative to an unedited CD163 gene. A founder pig whose genome comprises a [heterozygous] modified CD163 gene can be obtained using a fertilized oocyte, zygote, or cloned fibroblast, or using a multicellular embryo, obtaining a founder chimeric pig, and crossing it with a wild-type pig to obtain the pig whose genome comprises a [heterozygous] modified CD163 gene. 
The rejection regarding a genetically modified CD163 gene comprising SEQ ID NO: 453 that has the genotype of the PTA-125814, PTA-125815… …PTA-125813 cell line as broadly encompassed by claims 2, 7, 12, 22 has been withdrawn because the claims have been canceled. 
New rejections 
The specification lacks written description for introducing Cas9 and gRNA into any isolated pig cell and “producing a gene edited pig from the isolated pig cell” as broadly encompassed by claim 16. There is no nexus between the introducing Cas9 and gRNA into an isolated pig cell, and the “producing a gene edited pig whose genome comprises” the modified CD163 in claim 16. A pig whose genome comprises the modified CD163 gene can only be a heterozygous or homozygous pig. A heterozygous pig can be obtained as the founder animal when using a one cell-stage embryo or nuclear transfer. It cannot be pig made using any genetically modified cell introduced into a recipient embryo as broadly encompassed by claim 16. A founder pig made from a genetically modified ES cell introduced into an embryo or administering the Cas9 and gRNAs directly into a multicellular embryo is a chimera with only some cells, specifically germ cells, having a genome comprising the modified CD163 gene. Where the cell is an ES cell or in a multicellular embryo, claim 16 is missing a step of breeding the chimeric founder pig with a wild-type pig to obtain the pig whose genome comprises the modified CD163 gene. Therefore, claim 16 should be limited to only those cells that allow a pig whose entire genome comprises the genetically modified CD163 gene or add a step including a founder chimeric pig, i.e. 
i) introducing Cas9 and gRNA into an isolated pig fertilized oocyte, i.e. zygote, or isolated pig fibroblast, 
ii) producing the genetically modified pig of claim 1 from the fertilized pig oocyte or pig fibroblast obtained in step ii);
OR 
i) introducing Cas9 and gRNA into a pig embryo, 
ii) producing a chimeric founder pig whose germ cells have genomes comprising the modified CD163 gene from the pig embryo obtained in step i); 
iii) crossing the chimeric founder pig with a wild-type pig such that the genetically modified pig of claim 1 is obtained in the offspring from step ii).
The specification lacks written description for introducing Cas9 and gRNA into an isolated “oocyte that is fertilized and implanted into a surrogate mother”, and “producing a gene edited pig from the isolated pig cell” as broadly encompassed by claim 18 other than i) introducing Cas9 and gRNA into a fertilized embryo, and ii) implanting the fertilized embryo obtained in step i) into a surrogate mother such that the genetically modified pig is obtained. There is no nexus between the introducing Cas9 and gRNA into an isolated “oocyte that is fertilized” and the “implanting” in claim 18, and the “producing a gene edited pig” in claim 16. Claim 18 may further limit the isolated pig cell and how the genetically modified pig is obtained from the isolated pig cell after administering Cas9 and gRNA; however, the claim fails to indicate a genetically modified pig is obtained from the fertilized embryo implanted into the surrogate mother. Claim 18 can be limit the cell separately from limiting the “producing”, i.e. ---The method of claim 16, wherein the isolated pig cell is a fertilized oocyte, and further wherein the producing comprises implanting the fertilized oocyte obtained in step i) into a surrogate mother---.
Claim 19 attempts to add a selection step to the method of claim 18 and ends with a pig that is heterozygous for the genetically modified CD163 gene. However, if the founder pig is made using a fertilized oocyte, the entire genome of the pig in claim 18 already MUST comprise a heterozygous genetically modified CD163 gene and has been screened. While the litter of the surrogate mother may be screened for pigs having the heterozygous genetic modification, the pig has already been “selected” in claim 16, per se. While the heterozygous pig may be bred with a wild-type pig to obtain a “first generation” pig that is heterozygous for the genetically modified CD163, this is a misnomer because the founder MUST be heterozygous since it’s made using a fertilized embryo. If applicants intend claims 18 to somehow encompass breeding chimeric genetically modified pigs (that are not heterozygous) with wild-type pigs to obtain heterozygotes, clarification is required. The genome of the pig does not contain the modification as claimed until it is heterozygous. Claim 19 should be limited to screening for founder pigs that have at least some cells, specifically germ cells, comprising the modified CD163 gene and breeding the founder pigs with wild-type pigs to obtain a pig “whose genome” is heterozygous for the modified CD163 gene. 
Claim 20 attempts to add a breeding step to the method of claim 19 and end with a pig that is homozygous for the genetically modified CD163 gene. However, “second generation progeny” is a misnomer for reasons set forth above because claim 16 requires the genome of the pig contains the modified CD163 gene; the homozygous mouse obtained in claim 20 would be the third generation of pigs with a genome comprising the modified CD163 gene. 
The specification lacks written description for any “pig produced according to the method of claim 16” as required in claim 24 other than “the gene edited pig” obtained in step ii), i.e. ---The gene edited pig produced by the method of claim 16---. 

Claims 23, 25-29 are rejected for reasons set forth above, but wherein the isolated pig cell is a fibroblast, and ii) producing a genetically modified pig from the isolated pig fibroblast obtained in step i) using somatic cell nuclear transfer. A pig obtained from nuclear transfer as required in claim 25 must have a genome comprising a heterozygous modified CD163 gene. Claim 26 is rejected for reasons set forth in claim 18. Claim 27 is rejected for reasons set forth in claim 19. Claim 28 is rejected for reasons set forth in claim 20. Claim 23 should be limited to 
i) introducing Cas9 and gRNA into an isolated pig fibroblast, 
ii) producing the genetically modified pig of claim 1 from the pig fibroblast obtained in step ii). 
Claims 30-34 are rejected for reasons set forth above, but wherein the isolated pig cell is an embryo or zygote, and ii) producing a genetically modified pig from the isolated pig embryo or zygote obtained in step i). The “zygote” has the same issue as the “fertilized oocyte” discussed above. The “embryo” may be any stage having any number of cells, some of which may not be genetically modified. Introducing Cas9 and gRNAs into the embryo may only result in some of the embryo having the genetic modification. This, in turn, results in a chimeric pig, and those that have the modified CD163 gene in their germline are used for breeding. Therefore, the specification lacks written description for obtaining a pig “whose genome comprises” the modified CD163 gene using any embryo as claimed without first breeding the founder chimera with a wild-type pig to obtain a pig whose genome is heterozygous for the modified CD163 gene. Claim 30 is rejected for reasons set for in claim 16. Claim 31 is rejected for reasons set forth in claim 18. Claim 32 is rejected for reasons set forth in claim 19. Claim 33 is rejected for reasons set forth in claim 20. Claim 30 should be limited to 
i) introducing Cas9 and gRNA into a pig zygote, and
ii) producing the genetically modified pig of claim 1 from the fertilized zygote obtained in step ii);
OR 
i) introducing Cas9 and gRNA into a pig embryo, 
ii) producing a chimeric founder pig whose germ cells have genomes comprising the modified CD163 gene from the pig embryo obtained in step i); 
iii) crossing the chimeric founder pig with a wild-type pig such that the genetically modified pig of claim 1 is obtained in the offspring obtained from step ii). 

Enablement
Claims 16, 18-21, 23, 24 remain and claims 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified pig whose genome comprises a deletion of exon 7 of an endogenous CD163 gene, and a CD163 gene comprising the nucleic acid sequence of SEQ ID NO: 453, wherein the pig expresses a CD163 protein that exhibits reduced binding to porcine reproductive and respiratory syndrome virus (PRRSV) relative to an unedited PRRSV protein, does not reasonably provide enablement for producing a genetically modified pig by introducing Cas9 and gRNAs into a pig cell as required in claim 16. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Withdrawn rejections 
The rejection regarding a genetically modified pig whose genome comprises a genetically modified CD163 gene comprising SEQ ID NO: 453 in claim 1 has been withdrawn in-part in view of the amendment which limits the claim to a gene edited pig whose genome comprises a deletion of exon 7 of an endogenous CD163 gene, wherein the gene edited CD163 gene comprises the nucleic acid sequence of SEQ ID NO: 453, and wherein the pig expresses an edited CD163 protein that exhibits reduced binding to porcine reproductive and respiratory syndrome virus (PRRSV) relative to an unedited CD163 gene. A founder pig whose genome comprises a [heterozygous] modified CD163 gene can be obtained using a fertilized oocyte, zygote, or cloned fibroblast, or using a multicellular embryo, obtaining a founder chimeric pig, and crossing it with a wild-type pig to obtain the pig whose genome comprises a [heterozygous] modified CD163 gene. 
The rejection regarding a genetically modified CD163 gene comprising SEQ ID NO: 453 that has the genotype of the PTA-125814, PTA-125815… …PTA-125813 cell line as broadly encompassed by claims 2, 7, 12, 22 has been withdrawn because the claims have been canceled. 
New rejections 
The specification does not enable introducing Cas9 and gRNA into any isolated pig cell and “producing a gene edited pig from the isolated pig cell” as broadly encompassed by claim 16. There is no nexus between the introducing Cas9 and gRNA into an isolated pig cell, and the “producing a gene edited pig whose genome comprises” the modified CD163 in claim 16. A pig whose genome comprises the modified CD163 gene can only be a heterozygous or homozygous pig. A heterozygous pig can be obtained as the founder animal when using a one cell-stage embryo or nuclear transfer. It cannot be pig made using any genetically modified cell introduced into a recipient embryo as broadly encompassed by claim 16. A founder pig made from a genetically modified ES cell introduced into an embryo or administering the Cas9 and gRNAs directly into a multicellular embryo is a chimera with only some cells, specifically germ cells, having a genome comprising the modified CD163 gene. Where the cell is an ES cell or in a multicellular embryo, claim 16 is missing a step of breeding the chimeric founder pig with a wild-type pig to obtain the pig whose genome comprises the modified CD163 gene. Therefore, claim 16 should be limited to only those cells that allow a pig whose entire genome comprises the genetically modified CD163 gene or add a step including a founder chimeric pig, i.e. 
i) introducing Cas9 and gRNA into an isolated pig fertilized oocyte, i.e. zygote, or isolated pig fibroblast, 
ii) producing the genetically modified pig of claim 1 from the fertilized pig oocyte or pig fibroblast obtained in step ii);
OR 
i) introducing Cas9 and gRNA into a pig embryo, 
ii) producing a chimeric founder pig whose germ cells have genomes comprising the modified CD163 gene from the pig embryo obtained in step i); 
iii) crossing the chimeric founder pig with a wild-type pig such that the genetically modified pig of claim 1 is obtained in the offspring from step ii).
The specification does not enable introducing Cas9 and gRNA into an isolated “oocyte that is fertilized and implanted into a surrogate mother”, and “producing a gene edited pig from the isolated pig cell” as broadly encompassed by claim 18 other than i) introducing Cas9 and gRNA into a fertilized embryo, and ii) implanting the fertilized embryo obtained in step i) into a surrogate mother such that the genetically modified pig is obtained. There is no nexus between the introducing Cas9 and gRNA into an isolated “oocyte that is fertilized” and the “implanting” in claim 18, and the “producing a gene edited pig” in claim 16. Claim 18 may further limit the isolated pig cell and how the genetically modified pig is obtained from the isolated pig cell after administering Cas9 and gRNA; however, the claim fails to indicate a genetically modified pig is obtained from the fertilized embryo implanted into the surrogate mother. Claim 18 can further limit the cell separately from limiting the “producing”, i.e. ---The method of claim 16, wherein the isolated pig cell is a fertilized oocyte, and further wherein the producing comprises implanting the fertilized oocyte obtained in step i) into a surrogate mother---.
Claim 19 attempts to add a selection step to the method of claim 18 and ends with a pig that is heterozygous for the genetically modified CD163 gene. However, if the founder pig is made using a fertilized oocyte, the entire genome of the pig in claim 18 already MUST comprise a heterozygous genetically modified CD163 gene and has been screened. While the litter of the surrogate mother may be screened for pigs having the heterozygous genetic modification, the pig has already been “selected” in claim 16, per se. While the heterozygous pig may be bred with a wild-type pig to obtain a “first generation” pig that is heterozygous for the genetically modified CD163, this is a misnomer because the founder MUST be heterozygous since it’s made using a fertilized embryo. If applicants intend claims 18 to somehow encompass breeding chimeric genetically modified pigs (that are not heterozygous) with wild-type pigs to obtain heterozygotes, clarification is required. The genome of the pig does not contain the modification as claimed until it is heterozygous. Claim 19 should be limited to screening for founder pigs that have at least some cells, specifically germ cells, comprising the modified CD163 gene and breeding the founder pigs with wild-type pigs to obtain a pig “whose genome” is heterozygous for the modified CD163 gene. 
Claim 20 attempts to add a breeding step to the method of claim 19 and end with a pig that is homozygous for the genetically modified CD163 gene. However, “second generation progeny” is a misnomer for reasons set forth above because claim 16 requires the genome of the pig contains the modified CD163 gene; the homozygous mouse obtained in claim 20 would be the third generation of pigs with a genome comprising the modified CD163 gene. 
The specification does not enable any “pig produced according to the method of claim 16” as required in claim 24 other than “the gene edited pig” obtained in step ii), i.e. ---The gene edited pig produced by the method of claim 16---. 

Claims 23, 25-29 are rejected for reasons set forth above, but wherein the isolated pig cell is a fibroblast, and ii) producing a genetically modified pig from the isolated pig fibroblast obtained in step i) using somatic cell nuclear transfer. A pig obtained from nuclear transfer as required in claim 25 must have a genome comprising a heterozygous modified CD163 gene. Claim 26 is rejected for reasons set forth in claim 18. Claim 27 is rejected for reasons set forth in claim 19. Claim 28 is rejected for reasons set forth in claim 20. Claim 23 should be limited to 
i) introducing Cas9 and gRNA into an isolated pig fibroblast, 
ii) producing the genetically modified pig of claim 1 from the pig fibroblast obtained in step ii). 
Claims 30-34 are rejected for reasons set forth above, but wherein the isolated pig cell is an embryo or zygote, and ii) producing a genetically modified pig from the isolated pig embryo or zygote obtained in step i). The “zygote” has the same issue as the “fertilized oocyte” discussed above. The “embryo” may be any stage having any number of cells, some of which may not be genetically modified. Introducing Cas9 and gRNAs into the embryo may only result in some of the embryo having the genetic modification. This, in turn, results in a chimeric pig, and those that have the modified CD163 gene in their germline are used for breeding. Therefore, the specification does not provide adequate guidance for obtaining a pig “whose genome comprises” the modified CD163 gene using any embryo as claimed without first breeding the founder chimera with a wild-type pig to obtain a pig whose genome is heterozygous for the modified CD163 gene. Claim 30 is rejected for reasons set for in claim 16. Claim 31 is rejected for reasons set forth in claim 18. Claim 32 is rejected for reasons set forth in claim 19. Claim 33 is rejected for reasons set forth in claim 20. Claim 30 should be limited to 
i) introducing Cas9 and gRNA into a pig zygote, and
ii) producing the genetically modified pig of claim 1 from the fertilized zygote obtained in step ii);
OR 
i) introducing Cas9 and gRNA into a pig embryo, 
ii) producing a chimeric founder pig whose germ cells have genomes comprising the modified CD163 gene from the pig embryo obtained in step i); 
iii) crossing the chimeric founder pig with a wild-type pig such that the genetically modified pig of claim 1 is obtained in the offspring obtained from step ii). 
Given the teachings in the specification, it would have required those of skill undue experimentation to determine how to use the method of claims 16 or 30 as broadly written. 

Indefiniteness
Withdrawn rejections 
The rejection of claims 2, 7, 12, 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn because the claims have been canceled
New rejections
Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  obtaining a founder pig whose germline genome comprises a modified CD163 gene, and breeding the founder pig with a wild-type pig such that a pig whose genome comprises the modified CD163 gene is obtained. As written, a pig whose genome comprises the modified CD163 gene can only be obtained by crossing a founder pig with a wild-type pig which is missing from claims 16 and 30. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-11, 13-16, 18-21, 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the gene edited CD163 gene” in claims 1, 30 lacks antecedent basis. While the genome of the pig has a deletion of exon 7 of an endogenous CD163 gene, reference to “the gene edited CD163 gene” lacks antecedent basis. 
The use of “gene edited pig” in claims 1 in context of the definition in the specification makes the claim indefinite. Pg 14, para 40, of the specification states “gene edited” refers to the use of homing technology with engineered endonucleases. Pg 14, para 41, states: “Here, the terms include, and provide for, small deletions and insertions that do not introduce more than 10 nucleotides”. It is unclear if applicants use the phrase “gene edited pig” is an attempt to invoke “product-by-process” language or if the claim encompasses any pig (made by any means) that has the genetic modifications listed, i.e. a deletion of exon 7 of an endogenous CD163 gene, and a CD163 gene comprising the nucleic acid sequence of SEQ ID NO: 453. If the phrase is intended to invoke “product-by-process” language, then it is unclear how the process of using “homing technology” or engineered endonucleases to make the genetically modified pig further limits the structure or function of the pig. Limiting claim 1 to only “gene edited pigs” made using an endonuclease is possible, but it is unclear whether a pig having the same structure/function made using a homology vector infringes on the claim. Accordingly, it is unclear whether applicants are attempting to invoke product-by-process language, and if so, it is unclear how the phrase “gene edited” further limits the structure/function of the pig. 
The plain meaning of “genetically modified” most directly relates to any cell or organism whose genome has been genetically engineered in a lab (Encyclopedia Britannica definition of “genetically modified”, available at least by Aug. 24, 2015). Use of “genetically modified” to describe the pig in claim 1 would overcome this rejection. 
Claim 16 uses the phrase “gene edited pig” throughout the method which is limited to using Cas9 endonuclease. This is acceptable; however, “genetically modified” is also acceptable and recommended to avoid confusion. 
Claim 18 is indefinite because it is unclear whether the phrase “oocyte that is fertilized and implanted” is intended to limit the claim to performing the active step of fertilizing the oocyte (whether that step occurs before or after the introducing step) or if the claim encompasses introducing Cas9 and gRNAs into a fertilized oocyte without an active step of fertilizing the oocyte. A fertilized oocyte may be received as a gift or purchased. Therefore it is unclear whether the active step of fertilizing is required in claim 18. 
Claim 24 is drawn to any pig produced by the method of claim 16, but does not refer to the “gene edited pig”. Claim 24 is a product-by-process and encompasses any “genetically modified” pig having the same structures/functions as those claimed. However, it is unclear how the phrase “gene edited pig” in claim 16 further limits the structure/function of the pig in claim 24.

Claim Rejections - 35 USC § 102
The rejection of claim 24 under 35 U.S.C. 102a1 as being anticipated by Lillico (WO 2018073237) has been withdrawn in view of the amendment which requires the genome of the pig has a deletion of exon 7 of an endogenous CD163 gene, and an endogenous CD163 gene comprising the nucleic acid sequence of SEQ ID NO: 453, and that the pig expresses a CD163 that exhibits reduced binding to PRRSV relative to “an unedited CD163 gene” while Lillico is limited to a genetically modified pig whose genome comprises an inactivated CD163 gene made by deleting exon 7. 

The art at the time of filing did not reasonably teach or suggest SEQ ID NO: 453 as required in claims 1 and 16, ergo, the art at the time of filing did not reasonably teach or suggest the genetically modified pig or method of making a pig whose genome comprise a CD163 gene comprising the nucleic acid sequence of SEQ ID NO: 453 as required in claims 1 and 16. 

Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Prather (10827730), Prather (10091975), and Ait-Ali (9854790) describe PRRSV resistant pigs whose genome comprised a deletion in exon 7 of an endogenous CD163 gene. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632